UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2007 MERUELO MADDUX PROPERTIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0001-33262 (Commission File Number) 20-5398955 (I.R.S. Employer Identification Number) 761 Terminal Street Building 1, Second Floor Los Angeles, California (Address of principal executive offices) 90021 (Zip Code) (213) 291-2800 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.02Results of Operations and Financial Condition ITEM 9.01Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 EXHIBIT 99.2 Section 2 Financial Information Item 2.02 Results of Operations and Financial Condition OnNovember 7, 2007, Meruelo Maddux Properties, Inc. (the “Company”) issued a press release announcing its financial results for the third quarter of 2007. That press release referred to certain supplemental information that is available on the Company's website, free of charge, at www.meruelomaddux.com. The text of the press release and the supplemental information are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated by reference herein. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press Release dated as November 7, 2007. 99.2 Meruelo Maddux Properties, Inc. Supplemental Information for the Quarter Ended September 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ Fred Skaggs Fred Skaggs Chief Financial Officer Dated:November 7, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated as November 7, 2007. 99.2 Meruelo Maddux Properties, Inc. Supplemental Information for the Quarter Ended September 30, 2007.
